MODIFY and AFFIRM; and Opinion Filed April 25, 2019.




                                                   In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                           No. 05-18-00367-CR
                                           No. 05-18-00368-CR
                                           No. 05-18-00369-CR

                               BRANDON V. CARRAWAY, Appellant
                                             V.
                                 THE STATE OF TEXAS, Appellee

                        On Appeal from the 282nd Judicial District Court
                                     Dallas County, Texas
                Trial Court Cause Nos. F17-75820-S, F17-75821-S, & F17-75822-S

                                 MEMORANDUM OPINION
                              Before Justices Myers, Molberg, and Carlyle
                                      Opinion by Justice Molberg
         Brandon V. Carraway was convicted by a jury of compelling prostitution of a person under

the age of eighteen,1 sexual assault of a child,2 and trafficking a person under the age of eighteen

for prostitution.3 The State sought to enhance the punishment range for each offense with two

prior convictions. Carraway pleaded true to the alleged enhancements. The jury found the alleged

enhancements true and assessed punishment of thirty-five years’ imprisonment on the compelling



   1
       Trial court cause number F17-75820-S; appellate case number 05-18-00367-CR.
   2
       Trial court cause number F17-75821-S; appellate case number 05-18-00368-CR.
   3
       Trial court cause number F17-75822-S; appellate case number 05-18-00369-CR.
prostitution offense, twenty-five years’ imprisonment on the sexual assault offense, and thirty

years’ imprisonment on the trafficking offense.

        In one issue, Carraway contends the evidence is insufficient to support the conviction for

compelling prostitution of a person under the age of eighteen.4 We modify the judgment in each

case to reflect the correct name of Carraway’s trial attorney, Carraway pleaded “true” to the two

alleged enhancements, and the jury found the alleged enhancements were “true.” As modified, we

affirm all three judgments.

                                                  Background

        In April 2017, when she was fourteen years old, R.J. ran away from her home in Fort

Worth. R.J. made her way to Dallas where she met Roy, a pimp, and began working for him as a

prostitute. On the first two days that R.J. worked for Roy, he posted advertisements for her services

on the internet. For the “last couple days,” R.J. “walked,” and had sex with “dates” in their cars.

        As R.J. was walking on Martin Luther King Boulevard, she saw some cars parked at a car

wash. Carraway, one of the men at the car wash, stood up and told R.J. to “come.” R.J. went over

to Carraway. R.J. knew Carraway was a pimp based on how he was dressed and the jewelry he

was wearing. After a brief conservation with Carraway, R.J. decided she want to go with him

because he seemed more successful than Roy. After Carraway and Roy had an argument, R.J. left

with Carraway.

        Carraway drove R.J. to a Super 8 Motel at Interstate 635 and Jupiter Road. J.J., a prostitute

who worked for Carraway, was in a room at the motel. J.J. had known Carraway for approximately

two years and gave him all the money she earned as a prostitute. Carraway refused to allow J.J.

to send any of the money to her family.              According to J.J., Carraway never forced her to do


    4
      Although Carraway appealed the convictions for sexual assault of a child and trafficking a person under the age
of eighteen for prostitution, he did not raise any issue in his brief pertaining to those convictions and his counsel
confirmed during oral argument that Carraway was not challenging those convictions.
                                                        –2–
anything, and it was her decision to give the money she earned to him. However, sometimes

Carraway would ask J.J. to make more money. She would then contact some of her “regulars.”

       R.J. did not tell either Carraway or J.J. that she was only fourteen years old and admitted

she may have told them she was eighteen years old. Carraway told J.J. to rent a room for R.J.

Carraway then had sexual intercourse with R.J. in her room.

       According to R.J., J.J. talked to her about using a condom, the amounts to charge the

“dates,” and the sexual acts she should not agree to perform. J.J., on the other hand, testified R.J.

was a “pro,” used her own prices based on what she charged her “car dates,” and did not have any

questions about how to “do it.”

       J.J. and R.J. took pictures of R.J. in the motel room. They forwarded these pictures, as

well as pictures R.J. had stored on her telephone, to C.P., Carraway’s girlfriend. C.P. used the

pictures to post advertisements for R.J. in the Dallas section of Backpage.com. The advertisements

contained sexually explicit language and listed a telephone number at which R.J. could be

contacted. R.J. received calls from individuals who saw the advertisements and engaged in sexual

conduct with three “dates” that evening. R.J. believed her “dates” paid her between $300 and

$500. Carraway later entered R.J.’s room using his key and took all of the money. According to

R.J., Carraway was the “boss,” was “over everything,” and “got the money.”

       The following day, R.J, J.J., Carraway, C.P., and Carraway and C.P.’s son went to

Longview, Texas. Carraway told C.P. to buy R.J. some new clothes. While R.J. selected shorts

and tank tops, C.P. and J.J. selected lingerie for R.J. to wear. C.P. took additional pictures of R.J.

wearing the lingerie.

       Over the next several weeks, C.P. posted advertisements for both R.J. and J.J. in the

Longview and Tyler sections of Backpage.com. The advertisements included pictures of R.J. in

lingerie, contained sexually explicit language, and listed a telephone number at which R.J. could

                                                 –3–
be contacted. R.J. received calls from individuals who saw the advertisements and engaged in

sexual conduct with “dates” at motels in Longview and Tyler.

       On May 10, 2017, Carraway, J.J., R.J., and A.R., another prostitute, went to Dallas. C.P.

posted advertisements for all three women in the Dallas section of Backpage.com.             The

advertisements again included pictures of R.J. in lingerie, contained sexually explicit language,

and listed a telephone number at which R.J. could be contacted. R.J. received calls from

individuals who saw the advertisements and engaged in sexual conduct with “dates” in Dallas. J.J.

confirmed that R.J. committed acts of prostitution in Dallas, Longview, and Tyler.

       According to R.J., nobody forced her to have sex with any of the “dates” and nobody forced

her to do anything she did not want to do. However, in Dallas, she began hiding part of the money

she received from the “dates” under her mattress. She gave the rest of the money to Carraway.

On May 11, 2017, R.J. pretended she was getting out of the shower and left the motel. R.J. did

not believe she could have just told Carraway that she was leaving. J.J., however, testified that

nobody would have prevented R.J. from leaving.

       According to J.J., the fee to post the advertisements on Backpage.com was usually paid

using a gift card. Facebook messages between C.P. and Carraway showed that C.P. regularly

asked Carraway to purchase a gift card to pay for the advertisements. Carraway would purchase

the card and supply the number on the card to C.P. Carraway also instructed C.P. to post

advertisements for specific girls, including R.J. and to include different telephone numbers on

R.J.’s advertisements.

       J.J. admitted she had been charged with a felony offense that had a punishment range of

two to twenty years’ imprisonment. The prosecutor had told J.J. that, in exchange for her

testimony, the charges might be reduced and J.J. might receive only probation.




                                              –4–
                                              Analysis

       In one issue, Carraway asserts the evidence was insufficient to support the conviction for

compelling prostitution of a person under eighteen years of age because the State failed to establish

that he knowingly caused R.J. to commit prostitution.

       In reviewing the sufficiency of the evidence, we consider whether, after viewing all the

evidence in the light most favorable to the verdict, any rational trier of fact could have found the

essential elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307,

319 (1979); Zuniga v. State, 551 S.W.3d 729, 732 (Tex. Crim. App. 2018). We must “defer ‘to

the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts.’” Zuniga, 551
S.W.3d at 732 (quoting Jackson, 443 U.S. at 319). When there is conflicting evidence, we presume

the factfinder resolved the conflict in favor of the verdict and defer to that resolution. Id. at 733.

We may not substitute our judgment for the factfinder’s determinations of credibility. Jackson,
443 U.S. at 319; Nisbett v. State, 552 S.W.3d 244, 262 (Tex. Crim. App. 2018) (“An appellate

court cannot act as a thirteenth juror and make its own assessment of the evidence.”).

       “Direct evidence and circumstantial evidence are equally probative,” Zuniga, 551 SW.3d

at 733, and circumstantial evidence alone may be sufficient to establish guilt, Nisbett, 552 S.W.3d

at 262; see also Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). “Each fact need not

point directly and independently to guilt if the cumulative force of all incriminating circumstances

is sufficient to support the conviction.” Nisbett, 552 S.W.3d at 262.

       A person commits the offense of compelling prostitution if the person knowingly causes

by any means a child younger than eighteen years of age to commit prostitution, regardless of

whether the person knows the age of the child at the time of the offense. TEX. PENAL CODE ANN.




                                                 –5–
§ 43.05(a)(2). Prostitution includes knowingly offering or agreeing to receive a fee to engage in

sexual conduct with another person. Id. § 43.02(a).

         Under the penal code’s general definition of “causation,” a “person is criminally

responsible if the result would not have occurred but for his conduct, operating alone or

concurrently with another cause, unless the concurrent cause was clearly sufficient to produce the

result and the conduct of the actor clearly insufficient.” Id. § 6.04(a). In considering whether a

person has caused a minor to engage in prostitution, courts have concluded that a person “who

provides opportunity for a willing minor to engage in prostitution and influences, persuades or

prevails upon her to do so has . . . caused the prostitution.” Waggoner v. State, 897 S.W.2d 510,

512 (Tex. App.—Austin 1995, no. pet.); see also Kelly v. State, 453 S.W.3d 634, 641–42 (Tex.

App.—Waco 2015, pet. ref’d).5

         Carraway argues that R.J. was committing prostitution before she met him and there was

insufficient evidence to show she would not have committed prostitution but for his conduct.

However, it is irrelevant that R.J. may have engaged in prostitution at locations away from

Carraway. See Kelly, 453 S.W.3d at 642 n.3.6 Rather, the question is whether the jury could have

found that, but for Carraway’s conduct, R.J. would not have engaged in the specific acts of

prostitution that occurred at the motel in Dallas. See id.7




    5
      See also Menyweather v. State, No. 05-13-01108-CR, 2014 WL 6450826, at *4 (Tex. App.—Dallas Nov. 18,
2014, no pet.) (mem. op., not designated for publication) (concluding “by any means” includes providing opportunity
for child, willing or unwilling, to engage in prostitution while influencing, persuading, or prevailing upon the child to
do so).
    6
       See also Smith v. State, No. 05-09-01331-CR, 2011 WL 2090256, at *4 (Tex. App.—Dallas May 27, 2011, no
pet.) (mem. op., not designated for publication) (“Furthermore, [the child’s] willingness to prostitute herself before
and after her involvement with appellant does not mean he did not cause [the child], ‘by any means,’ to commit
prostitution. Appellant provided [the child] with the opportunity to engage in prostitution and influenced or persuaded
her to do so.”).
    7
     See Menyweather, 2014 WL 6450826,at *5 (“Absent Menyweather’s conduct, [the child] would not have
engaged in prostitution on the occasions” at issue in the case.).
                                                          –6–
         The evidence showed that, as R.J. walked by the carwash, Carraway told her to “come”;

after a brief conversation, R.J. decided to leave with Carraway; R.J. knew that Carraway was a

pimp; Carraway drove R.J. to a motel in Dallas and provided her with a room; Carraway facilitated

the posting of advertisements on Backpage.com that contained pictures of R.J. and provided a

telephone number for individuals to call her; individuals contacted R.J. using the telephone number

in the advertisement; and R.J., a fourteen-year-old child, engaged in sexual conduct with those

individuals for a fee. Viewed in the light most favorable to the jury’s verdict, we conclude a

reasonable jury could have found that but for Carraway’s conduct, R.J. would not have engaged

in prostitution at the motel in Dallas. See Kelly, 453 S.W.3d at 643 (concluding evidence was

sufficient to support conviction for compelling prostitution because, but for defendant’s making

telephone calls to men at the child’s request, acting as translator for men who spoke Spanish, and

providing bedroom in her house, the child would not have engaged in prostitution with those men

at defendant’s house).8

         We resolve Carraway’s sole issue against him.

                                          Modification of Judgments

         The record in each case reflects that Carraway pleaded “true” to two alleged enhancements

and the jury found the alleged enhancements were “true.” However, the judgments incorrectly

reflect “N/A” as to Carraway’s pleas to the two alleged enhancements and to the jury’s findings as




    8
      See also Quillens v. State, No. 01-18-00056-CR, 2018 WL 4701580, at *4 (Tex. App.—Houston [1st Dist.] Oct.
2, 2018, no pet.) (mem. op., not designated for publication) (concluding evidence was sufficient to support conviction
for compelling prostitution where defendant posted the child on website known to be used by traffickers to advertise
women, arranged for his driver to take the child to an “out-call,” waited while the child had sex with individual, and
then took her to a hotel); Payne v. State, No. 01-16-00821-CR, 2017 WL 5503650, at *2 (Tex. App.—Houston [1st
Dist.] Nov. 16, 2017, no pet.) (mem. op., not designated for publication) (concluding evidence was sufficient to support
conviction for compelling prostitution where defendant recruited child through texts and online conversations, set up
her online advertisement, replied to potential customers’ texts, handed her the phone for vocal conversations with
potential customers, and drove her to location where prostitution was set to occur).
                                                         –7–
to the enhancements. Further, the judgment in all three cases incorrectly reflects that Daniel

Eckstein was Carraway’s attorney.

       An appellate court has authority to modify a judgment to speak the truth when it has the

necessary information to do so. TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28

(Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet.

ref’d). Therefore, on our own motion, we modify the judgment in each case to reflect Calvin

Johnson was Carraway’s attorney, Carraway pleaded “true” to the two alleged enhancements, and

the jury found both enhancements to be “true.”

       As modified, we affirm the trial court’s judgments.




                                                 /Ken Molberg/
                                                 KEN MOLBERG
                                                 JUSTICE



Do Not Publish
TEX. R. APP. P. 47

180367F.U05




                                              –8–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 BRANDON V. CARRAWAY, Appellant                        On Appeal from the 282nd Judicial District
                                                       Court, Dallas County, Texas,
 No. 05-18-00367-CR         V.                         Trial Court Cause No. F17-75820-S.
                                                       Opinion delivered by Justice Molberg,
 THE STATE OF TEXAS, Appellee                          Justices Myers and Carlyle participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section of the trial court’s judgment titled “Attorney for Defendant” is
       modified to state “Calvin Johnson.”

       The section of the trial court’s judgment titled “Plea to 1st Enhancement
       Paragraph” is modified to state “True.”

       The section of the trial court’s judgment titled “Plea to 2nd
       Enhancement/Habitual Paragraph” is modified to state “True.”

       The section of the trial court’s judgment titled “Findings on 1st Enhancement
       Paragraph” is modified to state “True.”

       The section of the trial court’s judgment titled “Findings on 2nd
       Enhancement/Habitual Paragraph” is modified to state “True.”


As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 25th day of April, 2019.




                                                 –9–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 BRANDON V. CARRAWAY, Appellant                      On Appeal from the 282nd Judicial District
                                                     Court, Dallas County, Texas,
 No. 05-18-00368-CR         V.                       Trial Court Cause No. F17-75821-S.
                                                     Opinion delivered by Justice Molberg,
 THE STATE OF TEXAS, Appellee                        Justices Myers and Carlyle participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section of the trial court’s judgment titled “Attorney for Defendant” is
       modified to state “Calvin Johnson.”

       The section of the trial court’s judgment titled “Plea to 1st Enhancement
       Paragraph” is modified to state “True.”

       The section of the trial court’s judgment titled “Plea to 2nd
       Enhancement/Habitual Paragraph” is modified to state “True.”

       The section of the trial court’s judgment titled “Findings on 1st Enhancement
       Paragraph” is modified to state “True.”

       The section of the trial court’s judgment titled “Findings on 2nd
       Enhancement/Habitual Paragraph” is modified to state “True.”


As MODIFIED, the judgment is AFFIRMED.



Judgment entered this 25th day of April, 2019.




                                              –10–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 BRANDON V. CARRAWAY, Appellant                      On Appeal from the 282nd Judicial District
                                                     Court, Dallas County, Texas,
 No. 05-18-00369-CR         V.                       Trial Court Cause No. F17-75822-S.
                                                     Opinion delivered by Justice Molberg,
 THE STATE OF TEXAS, Appellee                        Justices Myers and Carlyle participating.

          Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

       The section of the trial court’s judgment titled “Attorney for Defendant” is
       modified to state “Calvin Johnson.”

       The section of the trial court’s judgment titled “Plea to 1st Enhancement
       Paragraph” is modified to state “True.”

       The section of the trial court’s judgment titled “Plea to 2nd
       Enhancement/Habitual Paragraph” is modified to state “True.”

       The section of the trial court’s judgment titled “Findings on 1st Enhancement
       Paragraph” is modified to state “True.”

       The section of the trial court’s judgment titled “Findings on 2nd
       Enhancement/Habitual Paragraph” is modified to state “True.”


As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 25th day of April, 2019.




                                              –11–